DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group 1, directed to claims 11-17 in the reply filed on September 21, 2022 is acknowledged. Claims 18-19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,366,319 to Bills (hereinafter Bills), and further in view of a machine translation of CN 101433075 (hereinafter CN ‘075).	Regarding independent claim 11, Bills discloses a method of constructing a monochrome digital image of an object of interest (column 6, line 4, “FIG. 5 is a flow chart showing the steps of a preferred practice of the invention, including the steps of sampling, interpolating, transforming to RGB, filtering, and white plane multiplication, as well as rapid generation of either half- or full-resolution monochrome (i.e., black and white) images from white pixel values;” Figure 1, element, “object”) comprising:
optically obtaining a red, green, and blue color plane of image data (column 8, line 36, “the invention interpolates, filters and otherwise processes the values sampled from each pixel position of the CFA-equipped FPA to ultimately generate red, green, and blue (RGB) color planes which can be fed to a color CRT or color printer to produce a human-viewable color image.”) using a grayscale digital camera or, sensor (column 15, line 66, “the camera's sensor”);
selecting one color plane for subsequent manipulation (column 12, line 22, “diagram of FIG. 6, this is accomplished in white plane multiplication processor 165 by multiplying each pixel in the fully-generated red, green and blue planes by the white plane value;” each pixel, in each of the planes is used, i.e. each plane is used one at a time (selecting red, then blue then green);
multiplying, element by element, said selected color plane by a pre-defined color weighting matrix producing a weighted selected color plane (column 12, line 22, “diagram of FIG. 6, this is accomplished in white plane multiplication processor 165 by multiplying each pixel in the fully-generated red, green and blue planes by the white plane value”).
Bills fails to explicitly disclose as further recited, however CN ‘075 discloses multiplying said weighted selected color plane by a pre-defined selected gain scalar producing a final selected color plane which is said constructed monochrome digital image (top of page 10, “a more complex combination using weighted, so that each color plane value has scalar multiplier or divisor is not an integer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘075 in order to obtain color image data from at least 2 different color channels (abstract).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Bills in the combination further discloses wherein the selected color plane is the red color plane (column 8, line 36, “the invention interpolates, filters and otherwise processes the values sampled from each pixel position of the CFA-equipped FPA to ultimately generate red, green, and blue (RGB) color planes which can be fed to a color CRT or color printer to produce a human-viewable color image.”).
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein. Bills in the combination further discloses wherein the selected color plane is the green color plane (column 8, line 36 “the invention interpolates, filters and otherwise processes the values sampled from each pixel position of the CFA-equipped FPA to ultimately generate red, green, and blue (RGB) color planes which can be fed to a color CRT or color printer to produce a human-viewable color image.”).
Regarding dependent claim 15, the rejection of claim 11 is incorporated herein. Bills in the combination further discloses wherein the selected color plane is the blue color plane (column 8, line 36, “the invention interpolates, filters and otherwise processes the values sampled from each pixel position of the CFA-equipped FPA to ultimately generate red, green, and blue (RGB) color planes which can be fed to a color CRT or color printer to produce a human-viewable color image.”).
Regarding dependent claim 16, the rejection of claim 11 is incorporated herein. Bills in the combination further discloses wherein the constructed monochrome digital image is of full resolution (column 6, line 4, “FIG. 5 is a flow chart showing the steps of a preferred practice of the invention, including the steps of sampling, interpolating, transforming to RGB, filtering, and white plane multiplication, as well as rapid generation of either half- or full-resolution monochrome (i.e., black and white) images from white pixel values.”.).

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bills further in view of CN ‘075 as applied to claim 11 above, and further in view of EP ‘0864858 to Shen (hereinafter Shen).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Bills and CN ‘075 in the combination as a whole fail to explicitly disclose wherein the object of interest is a diagnostic cassette. 
However, Shen discloses wherein the object of interest is a diagnostic cassette (paragraph 0022, “The calibration cassette also has four printed pictures 22a-22d of agglutination reactions. These pictures represent typical reactions that can be observed in the blood analysis with a CAT method.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen in order to accurately calibrate a system used for reading agglutination reactions (paragraph 0009).
Regarding dependent claim 17, the rejection of claim 11 is incorporated herein. Additionally, Shen in the combination further discloses wherein the constructed monochrome digital image (see claim 11) is used as a digital image to determine the presence or absence of an agglutination reaction (paragraph 0022, “The calibration cassette also has four printed pictures 22a-22d of agglutination reactions.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 1663285 discloses methods of processing image data into individual color components to generate monochrome images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668